 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J&J Sports Productions, Inc,                     No. 2:10-CV-01044-KJM-GGH

12                      Plaintiff,
13           v.                                        RENEWAL OF JUDGMENT

14    Elias Muñoz Rodriguez, et al.,
15                      Defendants.
16

17          Plaintiff requests renewal of the original default judgment in this case, F.R.C.P. 69(a) and

18   C.C.P. §683.110 through §683.320. See ECF No. 22. Good cause appearing, judgment in favor

19   of plaintiff, J&J Sports Productions, Inc, and against defendant, Elias Munoz Rodriguez,

20   individually and d/b/a Hacienda Los Portales Restaurant a/k/a La Noria Restaurant; Rocio Araceli

21   Rodriguez d/b/a Hacienda Los Portales Restaurant a/k/a La Noria Restaurant; La Noria

22   Enterprises d/b/a Hacienda Los Portales Restaurant a/k/a La Noria Restaurant, entered on July 28,

23   2011 (ECF No. 17), is hereby renewed in the amounts set forth below:

24                 a. Total judgment                             $     23,328.00

25                 b. Costs after judgment                       $          00.00

26                 c. Subtotal (add a and b)                     $     23,328.00

27                 d. Credits                                    $          00.00

28                 e. Subtotal (subtract d from c)               $     23,328.00
                                                       1
 1                  f. Interest after judgment (.18%)              $        416.91
 2                  g. Fee for filing renewal of application       $         00.00
 3                  h. Total renewed judgment (add e, f and g) $        23,744.91
 4

 5          IT IS ORDERED that the Clerk of the Court shall serve this renewed judgment
 6   on the defaulting defendants at the address indicated on plaintiff’s proof of service of the instant
 7   request. This order resolves ECF No. 22.
 8   DATED: July 7, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
